DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

        U.S. BANK N.A., AS TRUSTEE F/B/O HOLDERS OF
     STRUCTURED ASSET MORTGAGE INVESTMENTS II, INC.,
    BEAR STEARNS ALT-A TRUST, MORTGAGE PASS-THROUGH
                CERTIFICATES, SERIES 2006-3,
                            Appellant,

                                    v.

         SANDRA HENRY and TAHARRA ASSETS 5545, INC.,
                          Appellees.

                              No. 4D17-2324

                              [June 21, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Joel T. Lazarus, Judge; L.T. Case No. CACE 17-2660
(11).

  Nicholas Agnello, Erica Gomer, and Matt Mitchell of Burr & Forman
LLP, Fort Lauderdale, for appellant.

   Joseph J. Portuondo, Coral Gables, for appellee, Taharra Assets 5545,
Inc.

PER CURIAM.

   Affirmed.

GERBER, C.J., GROSS and CIKLIN, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.